Title: To Alexander Hamilton from Thomas FitzSimons, 17 December 1795
From: FitzSimons, Thomas
To: Hamilton, Alexander


Philadelphia, December 17, 1795. “Inclosed is the state of the Case depending between Mr. Church & Hollker, taken from the information given to me & submitted to Hollkers attorney here.… I have stated the facts as they Appear & in a Way that requires no evidence. If you approve them, after you have Named a Professional Man I will Name some other & let them chuse a third so that their decision may be final.…”
